DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 12/16/2020 has been entered. Claims 6, 7 and 13-16 have been amended. Therefore, claims 1-20 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hayashi (US 2005/0062343 A1).
Regarding claim 13, Hayashi discloses a brake fluid reservoir (note 10 in fig. 4) for a vehicle, the brake fluid reservoir comprising: 
an outer shell (10, 11) defining a main chamber for containing a quantity of brake fluid for one or more vehicle brake circuits; 

master cylinder outlet ports (14) provided on a bottom wall of the outer shell (10, 11); 
an active outlet port (12) provided on the bottom wall of the outer shell separate from and spaced from the master cylinder ports (14) toward a rear end (note the right side of the reservoir 10 as shown in fig. 4) of the brake fluid reservoir; and 
an enclosed sub-chamber (note the chamber adjacent to the port 12) defined within the main chamber and directly surrounding the active outlet port (12), wherein an opening (33) between the sub-chamber and the main chamber is spaced forwardly of the active outlet port to maintain unbroken fluid communication between the main chamber and the sub-chamber directly surrounding the active outlet port (note the walls 31 and 32 surrounding the outlet port 12) in a condition in which fluid volume in the main chamber is shifted forward (note when the fluid in the chamber moves to toward the left side of the reservoir 10 as shown in fig. 4) to a degree that, without the sub-chamber would break fluid coverage of the active outlet port (note the port 12 is enclosed by a wall 31 and a cover 24 and thus separated from the main chamber as shown in fig. 4, and thus even when the fluid in the main chamber moves to toward the left side of the reservoir 10 the fluid in the sub-chamber would not break fluid coverage of the active port 12; also note that the sub-chambers may be provided at each of the ports 12 and 14 as disclosed in [0033]). 
Re-claim 20, Hayashi discloses the sub-chamber (note 24, 31 in figs. 4-5) includes a plurality of upstanding walls (note 31 and 32 in figs. 4-5) integrally formed with the bottom wall (note 11a in figs. 4-5) to extend upwardly therefrom, and a cover (note 24 in fig. 4-5) sealingly fitted to the plurality of upstanding walls.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Drumm et al. (US 2014/0225425 A1) in view of Hayashi (US 2005/0062343 A1).
Regarding claim 1, Drumm et al. discloses an integrated power brake unit (note 21 fig. 1) comprising: 
an input rod (1) operable to receive a driver braking input force; 
a booster (5) operable to boost the driver braking input force; 
a master cylinder (2); 
a pump (42) operable to provide pressurized fluid for braking, in lieu of the master cylinder, in response to the driver braking input force; and 
a fluid reservoir (4) defining a main chamber, the fluid reservoir having first (40) and second (41) outlet ports in fluid communication to supply the master cylinder, and a third outlet port (note the third port connecting the pump 42 shown in fig. 1) in fluid communication to supply the pump, each of the first, second, and third outlet ports being provided in a bottom wall of the fluid reservoir (note the ports of the reservoir 4 shown in fig. 1).
Drumm et al. discloses all claimed limitations as set forth above but lacks to disclose a sub-chamber within the main chamber of the reservoir, the sub-chamber covering the third outlet port, and defining an opening to the main chamber at a forward-most end of the sub-chamber.  However, Hayashi discloses a similar brake device comprising a master cylinder (1) and a reservoir (10), wherein the reservoir comprising a main chamber in direct communication with the ports (14) and a sub-chamber (24, 31 in fig. 4) in direct communication with the port (12 in fig. 4) covering the third outlet port, and defining an opening (33 in fig. 4) to the main chamber at a forward-most end of the sub-chamber (note the opening 33 located at the radial end of the cover 24 adjacent to the wall of the sub-chamber as shown in fig. 5; also note that the sub-chambers may be provided at each of the ports 12 and 14 as disclosed in [0033]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the reservoir of Drumm et al. with a sub-chamber as taught by Hayashi will prevent 
Re-claim 2, the modified device of Drumm et al. discloses the booster (5) is an electromechanical booster.
Re-claim 3, the modified device of Drumm et al. fails to disclose the third outlet port is being positioned rearward of the first and second outlet ports as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the third outlet port rearward of the first and second outlet ports, since it has been held that rearranging parts of an invention involves only routine skill in the art as it will ensure a safety brake fluid volume for the reliable operation of the braking circuit.    
Re-claim 4, the modified device of Drumm et al. fails to disclose the third outlet port is positioned in the rear third of reservoir length as measured front-to-rear as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the third outlet port in the rear third of reservoir length as measured front-to-rear, since it has been held that rearranging parts of an invention involves only routine skill in the art as it will ensure a safety brake fluid volume for the reliable operation of the braking circuit.    
Re-claim 5, the modified device of Drumm et al. fails to disclose the third outlet port is positioned in the rear fifth of reservoir length as measured front-to-rear as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the third outlet port in the rear fifth of reservoir length as measured front-to-rear, since it has been held that rearranging parts of an invention involves only routine skill in the art as it will ensure a safety brake fluid volume for the reliable operation of the braking circuit.   
Re-claim 11, the modified device of Drumm et al. discloses the sub-chamber (note 24, 31 in figs. 4-5 of Hayashi) includes a plurality of upstanding walls (note 31 and 32 in figs. 4-5 of Hayashi) integrally formed with the bottom wall (note 11a in figs. 4-5 of Hayashi) to extend 
Re-claim 12, the modified device of Drumm et al. discloses the sub-chamber encloses neither of the first and second outlet ports (note the sub-chamber formed by the walls 31 and 32 only encloses the third port 12 and does not cover the ports 14 as shown in fig. 4 of Hayashi). 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Drumm et al. (US 2014/0225425 A1) in view of Hayashi (US 2005/0062343 A1), and further in view of Fraisse et al. (US 6,984,000 B2). 
Re-claim 6, the modified device of Drumm et al. discloses all claimed limitations as set forth above but fails to disclose a level sensor sub-chamber, and the opening of the sub-chamber is connected with the level sensor sub-chamber as claimed.  However, Fraisse et al. discloses a brake system (note fig. 3) comprising a reservoir (R; note the tank 1 in fig. 2) comprising ports (8, 10 and 12) and a level sensor sub-chamber (13) in fluid communication with the chambers (7, 9 and 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the reservoir of Drumm et al. with a level sensor sub-chamber as taught Fraisse et al. will ensure a minimum brake fluid volume by the chambers in case of a leakage from one of the chambers (note col. 4, lines 36-52).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2005/0062343 A1).
Regarding claim 14, Hayashi discloses all claimed limitations as set forth above but fails to disclose the third outlet port is positioned in the rear third of reservoir length as measured front-to-rear as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the third outlet port in the rear third of reservoir length as measured front-to-rear, since it has been held that rearranging parts of an invention involves 
Regarding claim 15, Hayashi discloses all claimed limitations as set forth above but fails to disclose the third outlet port is positioned in the rear fifth of reservoir length as measured front-to-rear as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the third outlet port in the rear fifth of reservoir length as measured front-to-rear, since it has been held that rearranging parts of an invention involves only routine skill in the art as it will ensure a safety brake fluid volume for the reliable operation of the braking circuit.   

Allowable Subject Matter
Claims 7-10 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Regarding claim 13, the applicant argues that Hayashi fails to teach or suggest an enclosed sub-chamber directly surrounding an active outlet port, separate from and spaced from the master cylinder ports toward a rear end of the brake fluid reservoir, wherein an opening between the sub-chamber and the main chamber is spaced forwardly of the active outlet port.  The examiner disagrees.  As set forth above, Hayashi discloses master cylinder outlet ports (14) provided on a bottom wall of the outer shell (10, 11) and an active outlet port (12) provided on the bottom wall of the outer shell separate from and spaced from the master cylinder ports (14) toward a rear end (note the right side of the reservoir 10 as shown in fig. 4) of the brake fluid 
Regarding claim 1, the applicant argues that the combination of the prior arts of Hayashi and Drumm as suggested by the examiner abandons reasonable logic, and fails to consider the prior art ‘as a whole.’  The examiner disagrees.  The examiner notes that the arguments stated by the applicant in such regards are overly narrower than what is actually required by the claim.  The examiner further notes that the claim does not recite the forward direction F as the applicant stated in the remarks and therefore, the forward direction F in this case is not relevant.  .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657